DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the vaccinated fish, the water, the apparatus, means for maintaining levels of dissolved oxygen, and means for removing CO2 and ammonia must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show an apparatus with a plurality of fish, means for maintaining levels of dissolved oxygen (a saturator), and means for removing CO2 and ammonia (lift pump with bacterial medium) as described in the specification.  Any 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Such claim limitations are: “means for maintaining the levels of dissolved oxygen” in claim 3 and “means for removing CO2 and ammonia” in claim 4.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  
Claim 1 is indefinite because it is unclear how dissolved oxygen in the water is maintained at or above 150% of ambient. Additional details and method steps are required to understand the invention. 
Claim 2 is indefinite because it is unclear how CO2 and ammonia are removed from the water. Additional details and method steps are required to understand the invention.
Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  
Claim 3 is indefinite because it is unclear what the apparatus is and how dissolved oxygen in the water is maintained at or above about 150% of ambient. Additional details are required to understand the invention.  
Claim 4 is indefinite because it is unclear what the apparatus is and how CO2 and ammonia are removed from the water. Additional details are required to understand the invention.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 3 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shabi et al. (US Patent No 4,116,164).
Regarding claim 3, Shabi et al. teaches an apparatus for use with a plurality of fish in water (tank or pond 10, fish such as trout are disposed within; Fig 1 and col 2, line 51) comprises: means for maintaining the levels of dissolved oxygen in the water at or above 150% ambient (diffuser 12; Fig 1 and col 3, lines 55-60). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Shabi et al. (US Patent No 4,116,164) in view of Kunz et el. (US Patent No 4,363,290). 
Regarding claim 1, Shabi et al. teaches a method for use with a plurality of fish in water (fish farming method – fish such as trout are disposed in a tank), the method comprising the step of: maintaining the levels of dissolved oxygen in the water at or above about 150% of ambient (extremely favorable growth rates of trout can be achieved if the dissolved oxygen level in the entire body of fish farming water is kept between 150% and 250% saturated; col 2, lines 12-15).
Shabi et al. teaches a method of use with a plurality of fish in water. Shabi et al. does not explicitly teach “a plurality of vaccinated fish”. However, Kunz et al. teaches of vaccinations for fish raised in fish farms (treatment of fish with various vaccines, abstract). Kunz et al. and teaches analogous art to the claimed invention. Therefore it would have been obvious to one of . 
Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shabi et al. (US Patent No 4,116,164) in view of Kunz et al. (US Patent No 4,363,290), as applied to claim 1 above, and further in view of Stiles JR et al. (US Pub No 2014/0311416 A1).
Regarding claim 2, Shabi et al. in view of Kunz et al. teaches a method according to claim 1 as previously discussed. The combination does not teach wherein CO2 and ammonia produced by the fish are removed from the water. However, Stiles JR et al. teaches wherein CO2 and ammonia produced by the fish are removed from the water (air blower 124 with diffuser removes carbon dioxide; para 0043 and biofilter 118 removes ammonia removal; para 0039). Stiles JR et al. teaches analogous art to the claimed invention. Therefore it would have been obvious to one of ordinary skill in the art to modify the invention of Shabi et al. by removing CO2 and ammonia (waste products) from the water as taught by Stiles JR et al. and known in the art. One of ordinary skill would be motivated to remove CO2 and ammonia from the water in order to improve water quality for fish/aquatic life in the farm/aquaculture system. 
Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shabi et al. (US Patent No 4,116,164) in view of Kondo (US Pub No 2007/0166171 A1). 
Regarding claim 4, Shabi et al. teaches the apparatus according to claim 3 as previously discussed. Shabi et al. does not teach further comprising: means for removing CO2 and ammonia produced by the fish from the water. However, Kondo teaches further comprising: means for removing CO2 and ammonia produced by the fish from the water (air lift pump 9; Fig 1). Kondo teaches analogous art to the claimed invention. Therefore it would have been obvious to one of ordinary skill in the art to modify the invention of Shabi et al. by adding means for removing CO2 and ammonia as taught by Kondo and known in the art.  One of ordinary skill would be motivated to add means for removing CO2 and ammonia from the water in order to improve water quality for fish/aquatic life in the farm/aquaculture system. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Myers US Pub No (2015/0366173 A1), Schneeberger et al. (US Pub No 2013/0139688), Stiles JR et al. (US Pub No 2014/0311417 A1), and Air-Lift Water Pump, How Does it Work (YouTube Tutorial). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E GRABER whose telephone number is (571)272-4640. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/MARIA E GRABER/Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644